Title: From Benjamin Franklin to R. Parsons, [on or after 12 August 1778]
From: Franklin, Benjamin
To: Parsons, R.


Madam,
[on or after August 12, 1778]
I did truly tell Capt. Hickey as you mention that I had never given Mr. Parsons the least Encouragement to go to America. Your good Opinion of your Husband, which is very natural and laudable, induces you to think there is some Mistake in this, and you express your Doubt in these Words, “If IN REALITY he has never had any Countenance from you,” &c. You also intimate that if his first Offer had been absolutely rejected, you and he could then have gone back with Credit, and that my having accepted his offered Services, and promised him a Recommendation that might procure him an Appointment in America, had occasioned his Stay here till by the Expence you were brought into your present Difficulties. It gives me Pain, Madam, to repeat it to you; But as such a Representation of the Affair affects my Character, I am oblig’d to assure you, that in truth I told him plainly on his first Proposing his Project, that I could not encourage him in it, that our Armies were fully officer’d, and that Numbers of very good Officers who had been to seek Service in America were actually return’d, not being able to find Employ there. In his own Letter to me, just received, after mentioning the Hopes he had conceived in England, he speaks of our first Interview in these Terms: “When I went to pay my personal Compliments to you Sir, at Paris, what my Disappointment when my Offers were rejected!” Indeed Madam, I am not capable of deceiving a Gentleman, giving him Expectations, and keeping him in Suspence on a Point wherein I know I can not serve him.
Mr. Parsons came to me some time after, and acquainted me, that he was going to England, that his Money fell short, that he had no Credit with any Banker here, but that he had £250 in the Hands of Messrs. Nesbit & Co. in London, and he requested me to advance him Fifteen Guineas, for which he would give me his Bill on those Gentlemen, which he assur’d me would be immediately honour’d. I was weak enough to comply with this Request. And having Occasion soon after to remit such a Sum for the Relief of some of my distress’d Countrymen Prisoners in the English Goals, I sent over that Bill for the Purpose, not having the least doubt of its being paid. I am now surpriz’d to find by his Letter, that Messrs. Nesbit had no Money of his in their Hands, and that the Bill is therefore not paid. Nevertheless, he desires me to pay his Debts in Paris.
This is too much for one Stranger to expect of another.
I must be content, I suppose, to lose what I have lent him; for I have not the smallest Imagination that so imprudent a Man will ever be able to pay any Debt he has contracted. But my Fortune is not equal to the Extricating every body from their Difficulties that may think fit to apply to me. I commiserate however your Misfortunes, as by your Letter you appear not to have merited them; I have never seen, and perhaps never shall see you; but as you tell me you have not a Shilling, I send you a Guinea, with my Wishes that you may be soon in a happier Situation. I am very respectfully Madam, Your most obedient humble Servant
BF.
